Per Curiam.
On December 13th, 1923, plaintiff was injured by the automobile, which he was driving, coming in contact with the abutment of a bridge on a road leading to Bound Brook. *713TIis contention was that the highway was in bad condition and that, therefore, he drove over to the left side and sometimes upon the tracks of the defendant company, and that the striking of the abutment, resulting in his injuries, was caused by the use of a powerful headlight on a car of the defendant, which blinded him. He has a verdict which we are asked to set aside as being against the weight of evidence. We find that it is against the weight of the evidence, and the rule to show cause will, therefore, be made absolute.